UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 97-4395

JESUS IBARRA RODRIQUEZ,
Defendant-Appellant.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge.
(CR-96-168-CCB)

Submitted: December 9, 1997

Decided: January 26, 1998

Before LUTTIG and HAMILTON, Circuit Judges, and PHILLIPS,
Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Mark Anthon Van Bavel, WALKER, VAN BAVEL, AMARAL &
MEAD, P.A., Baltimore, Maryland, for Appellant. Lynne A. Bat-
taglia, United States Attorney, Andrea L. Smith, Assistant United
States Attorney, M. Virginia Miles, Special Assistant United States
Attorney, Baltimore, Maryland, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellant Jesus Ibarra Rodriquez was convicted by a jury of one
count of conspiracy to possess with intent to distribute crack cocaine
in violation of 21 U.S.C.A. § 846 (West 1994 & Supp. 1997), and one
count of criminal forfeiture in violation of 21 U.S.C.A. § 853 (West
Supp. 1997). He asserts that his due process rights were compromised
because of the quality of the interpretation provided at trial and that
the district court erred in enhancing his base offense level for obstruc-
tion of justice. Finding no reversible error, we affirm.

Because Rodriquez failed to object to the quality of the interpret-
er's service during trial, we may only review this alleged error if it
was a plain error that affected his substantial rights. See Fed. R. Crim.
P. 52(b). See also United States v. Olano, 507 U.S. 725, 731-32
(1993) (holding that the appellant must show there is an error, the
error is plain, and it affects the substantial rights of the defendant);
United States v. Cedelle, 89 F.3d 181, 184 (4th Cir. 1996).

First, the record does not reveal that an error was made during trial.
Rodriquez speaks both Spanish and English which was evident from
the wiretapped conversations introduced at trial. Rodriquez also con-
ceded that he understood English and that he only needed an inter-
preter if he missed a word or a phrase. Furthermore, Rodriquez does
not reveal any particular instances where the translation was incor-
rect.* In fact, when Rodriquez was asked if he would need an inter-
preter's assistance at sentencing he declined. Finally, Rodriquez did
not produce any evidence that the interpreter's alleged shortcomings
affected the outcome of his case. Consequently, Rodriquez has failed
to prove plain error and his claim is without merit.
_________________________________________________________________
*The only contention Rodriquez makes is that the translator needed a
sentence repeated and allegedly could not keep up with the trial proceed-
ings.

                     2
Next, Rodriquez takes exception to the decision of the district court
to increase his offense level for obstruction of justice. See U.S. Sen-
tencing Guidelines Manual § 3C1.1 (1996). Rodriquez asserts that the
district court failed to make specific findings as to the elements neces-
sary for the adjustment. The court must make a factual finding as to
each of the essential elements of perjury before imposing an enhance-
ment. See United States v. Stotts, 113 F.3d 493, 497-98 (4th Cir.
1997). The elements of perjury are that a witness"1) gives false testi-
mony; 2) concerning a material matter; 3) with the willful intent to
deceive, rather than as a result of confusion or mistake." Id. at 497
(citing United States v. Dunnigan, 507 U.S. 87, 94 (1993)). The pref-
erable course is for the district court to make specific findings as to
each element, but in the alternative, the court may make a "global
finding that encompasse[s] the three essential elements." United
States v. Smith, 62 F.3d 641, 647 (4th Cir. 1995). We find that the dis-
trict made a finding that encompassed all the elements of perjury.

The district court found that Rodriquez did more than offer a gen-
eral denial of guilt and expressly found that his testimony was false.
Furthermore, reading the record as a whole, the court implicitly found
that the testimony related to a critical and material matter at issue and
that this act of perjury was intentional. The record reveals that John
Steven Luke, a major figure in an extensive drug conspiracy, pur-
chased approximately twenty pounds of marijuana and more than
one-half of a kilogram of cocaine from Rodriquez. This cocaine
would then be processed and distributed with the assistance of other
members of the conspiracy. Despite this evidence, Rodriquez testified
that the conversations between himself and Luke were not about
drugs but about paint samples and other noncontraband items.

This Court will view a district court's finding as clear error only
when "the reviewing court on the entire evidence is left with the defi-
nite and firm conviction that a mistake has been committed." United
States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948). Because the
evidence presented at trial overwhelmingly refuted Appellant's testi-
mony and because the district court made a finding that encompassed
all of the elements of perjury, we are left with no such conviction.

As there is no merit to Rodriquez's contentions, we affirm the dis-
trict court's judgment and sentence. We dispense with oral argument

                     3
because the facts and legal contentions are adequately presented in the
materials before the Court and argument would not aid in the deci-
sional process.

AFFIRMED

                    4